05/13/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0217



                              No. DA 20-0217

IN THE MATTER OF:

T.N.B., A.M.B., and S.M.B.,

     Youths in Need of Care.



                                 ORDER

     Upon consideration of Appellant’s motion and good cause

appearing,

     IT IS HEREBY ORDERED that the Motion to Transfer

Transcripts from DA 19-0570 to DA 20-0217 is GRANTED. The Clerk’s

office is directed to transfer the transcripts filed in DA 19-0570 to DA

20-0217. Pursuant to Rule 9(6), Mont. R. App. Proc., this Court deems

the record complete and filed from the date of this ordered transfer.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                       MayORDER
                                                                            13 2020